 

Exhibit 10.4 

 

Inspired Entertainment

 

Short-Term Incentive Bonus Plan

 

(adopted as of 27 March, 2019)

 

I.PURPOSE

 

The Inspired Entertainment fiscal year 2019 Short-Term Incentive Bonus Plan (the
“Plan”) is intended to provide incentives to certain employees of Inspired
Entertainment, Inc., its subsidiaries and its participating affiliates
(collectively, the “Company”) to contribute to the success of the Company in its
fiscal year commencing January 1 2019 and ending December 31 2019 (“2019”). The
Plan offers eligible participants an opportunity to earn compensation in
addition to their salaries, based upon the performance of the Company and the
satisfaction of individual performance targets determined for each participant.

 

II.PLAN ADMINISTRATION

 

The Plan has been approved by the Compensation Committee of the Company’s Board
of Directors (the “Committee”), and the Committee is responsible for
administering the Plan. The Committee may delegate, on such terms and conditions
as it may provide, certain authority and powers with respect to administration
of the Plan to one or more directors serving on the Committee and/or to one or
more officers or other personnel of the Company (including with respect to the
participation of, and awards to, participants who are not executive officers of
the Company). Subject to the terms of the Plan, the Committee will receive
recommendations for 2019 from the Company’s principal executive officer (the
Executive Chairman of the Company or from two other members of the Office of the
Executive Chairman) with respect to the operation and management of the Plan for
the year including recommendations for the selection of eligible participants,
bonus opportunity levels, performance criteria, and the amount and timing of any
bonus payments.

 

III.ELIGIBILITY

 

The executives and other employees eligible for participation in the Plan will
be determined on an annual basis (being admitted one year, isn’t a guarantee of
participation in a later year). Duly determined participants under the Plan are
also referred to herein as “Covered Employees”.

 

Any bonus payment made under the Plan shall be purely discretionary and shall
not form part of his or her contractual remuneration.

 

An individual whose employment is terminated for any reason, or who is under
notice of termination (whether given by the individual or the Company) in both
cases prior to the date on which bonus would otherwise be paid will not be
eligible to receive any payment under the Plan.

 

If a person is hired for a position with the Company during 2019 and the
position is within the category recommended to be eligible to receive a bonus
under the Plan, that person may be eligible to receive a prorated portion of the
annual bonus, as recommended by the Company’s principal executive officer and/or
determined by the Compensation Committee, depending on the person’s particular
position subject to consideration as further described above.

 

1



 

IV.BONUS POTENTIAL

 

The bonus potential for Covered Employees shall be determined for 2019 including
applicable threshold, target and maximum bonus potential for the year. Bonus
potential for 2019 will be based on a percentage of the Covered Employee’s base
salary as of the beginning or end of the year, the prorated amount for the year
or a fixed dollar amount, as determined by the Committee. Award opportunity
levels corresponding to threshold, target and maximum levels of performance may
vary by participant. The name and bonus potential of each participant will be
set forth in a schedule approved by the Committee for 2019 (the “Bonus Potential
Schedule”). The bonus potential set forth in the Bonus Potential Schedule may,
at any time prior to payment of the bonus, be adjusted to reflect changes in the
list of eligible participants or to the bonus potential for participants (upward
or downward), in the absolute discretion of the Committee as it deems
appropriate, to reflect, without limitation, changes to a person’s position,
title, or responsibilities, or, as appropriate, to reflect a transformative
transaction (as determined by the Board or the Committee).

 

V.PLAN COMPONENTS

 

The performance targets applicable for 2019 have been approved and include
Company performance targets and individual performance targets. The weighting of
the Plan components will also be established for this financial year.

 

A.Company Performance Targets

 

Bonuses are contingent upon the Company achieving specific Company performance
as determined by the Committee with respect to each financial year (the “Company
Performance Targets”). The following are examples of criteria that could be used
to set Company Performance Targets and are not an exclusive list: (i) revenue;
(ii) sales; (iii) profit (net profit, gross profit, operating profit, economic
profit, profit margins or other corporate profit measures); (iv) earnings (which
may include any calculation of earnings, including but not limited to earnings
before interest and taxes, earnings before taxes, earnings before interest,
taxes, depreciation and amortization and net earnings); (v) net income (before
or after taxes, operating income or other income measures); (vi) cash (cash
flow, cash generation or other cash measures); and (vii) stock price or
performance; and (viii) total stockholder return. As determined by the
Committee, the Company Performance Targets may be based on GAAP or non-GAAP
results and any actual results may be adjusted by the Committee for one-time
items or unbudgeted or unexpected items when determining whether the performance
goals have been met. In certain cases, the Office of the Executive Chairman may
recommend to the Compensation Committee that an element of Bonus is a divisional
target as opposed to Company wide.

 



2



  

The Office of the Executive Chairman recommended for approval Company
performance targets for 2019 and The Compensation Committee has reviewed,
approved and thereby determined such Company performance targets for 2019.

 

B.Individual Performance Targets

 

Even if the Company has fully achieved the Company Performance Targets, an
individual participant’s bonus potential will be subject to an assessment of the
individual’s achievement of individual performance targets. The following are
examples of criteria that could be used to set individual performance targets
and are not an exclusive list: (i) budget management; (ii) cost of service;
(iii) quality and service levels; (iv) product line achievements; (v)
leadership/team participation and support and (vi) adherence to and compliance
with Company values and behaviors.

 

The Committee may, in its sole discretion and at any time, reduce or eliminate a
Covered Employee’s award if it determines that such reduction or elimination is
appropriate.

 

VI.TRANSFER/PROMOTION/DEMOTION

 

If a participant is transferred to a new role during 2019, the bonus payment for
2019 will be calculated based on the base earnings the participant received
during the relevant portions of 2019 in each role at the applicable target
percentage(s) for each role unless determined otherwise by the Committee.

 

If a participant becomes ineligible for the Plan due to a transfer or demotion,
the participant may be eligible to receive a prorated bonus based on the period
of participation in the Plan as determined by the Committee. Any such prorated
bonus would be paid at the same time as other bonus payments under the Plan.

 

VII.PAYOUT AND TAXATION

 

Bonus payments that are approved by the Committee for 2019 shall be made as soon
as administratively practicable after the completion of the Company’s audited
financial statements for 2019 subject to IX below. Further, if the Committee
determines that payment of bonuses would jeopardize the ability of the Company
to continue as a going concern or meet its banking covenants, bonuses may be
reduced, eliminated or delayed.

 

Payroll taxes will be withheld from bonus payments as required by law. Bonus
payments that participants receive are includable as income in the year in which
they are paid.

 

VIII.INTEGRATION WITH BENEFIT PROGRAMS

 

Any bonus payment that a participant receives is not intended to be considered
compensation for purposes of life assurance, 401(k) or any other pension scheme,
disability, holiday pay or any other benefit plan unless specified by the
applicable plan document.

 

3





 

IX.CONDITIONS FOR RECEIVING PAYMENT

 

An individual whose employment is terminated for any reason, or who is under
notice of termination (whether given by the individual or the Company) in both
cases prior to the date on which bonus would otherwise be paid will not be
eligible to receive a bonus payment (e.g., a participant on garden leave on the
date of payment will not be eligible for a bonus). However, the Company retains
the authority in its absolute discretion to make exceptions to the foregoing
policy in unusual or meritorious cases including, but not limited to, approving
a prorated bonus in the event of an employee’s death, disability, call to active
military service, or retirement with the written consent of the Company.

 

X.CLAWBACK

 

By accepting a bonus payment under the Plan, each participant agrees that the
Company may recover some or all of the amounts paid with respect to such bonus
payment, or recoup some or all of the value thereof via offset from other
amounts owed to the employee by the Company or an affiliate, at any time in the
three year fiscal years following payment hereunder, if and to the extent that
the Committee concludes that (i) U.S. federal or state law, the laws of any
other jurisdiction in which the participant has been employed by the Company
during the fiscal year, or the listing requirements of the exchange on which the
Company’s stock is listed for trading so require, (ii) the performance criteria
required for the bonus payment were not met, or not met to the extent necessary
to support the amount of the bonus payment that was paid, or (iii) as required
by Section 304 of the U.S. Sarbanes-Oxley Act of 2002, Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise after a
restatement of the Company’s financial results as reported to the U.S.
Securities and Exchange Commission. Participants are deemed to have agreed to
promptly comply with any Company demand for recovery or recoupment by accepting
any payment hereunder.

 

XI.LIMITATIONS AND/OR ADJUSTMENTS

 

The Company reserves the right to review, amend, suspend, withdraw and/or
terminate the Plan, the incentive calculation formulas, performance targets and
all other aspects of the Plan at any time and in its sole and absolute
discretion and without prior notice.

 

An employee’s participation in the Plan shall not be construed as a contractual
right or form part of his or her contractual remuneration under an employment
contract nor shall it be construed as a promise of continuing employment between
the Company and the employee. Any bonus payment made in respect of 2019 are not
indicative of any payments that may be made in subsequent fiscal years.
Employment with the Company is terminable at will subject to the terms of any
written services or employment agreement between the Company and the employee
and applicable laws. Neither an employee’s employment with the Company, nor an
employee’s employment within any particular category of employees, shall entitle
the employee to either participate in the Plan or to be eligible to receive any
bonus pursuant thereto. All determinations of eligibility shall be made by the
Compensation Committee in its absolute discretion and may be revised or adjusted
in accordance with the Plan.

 

4